Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Regarding Claim 21, the prior art does not teach or suggest a secure quantum clock synchronization system comprising:
a remote dual emitter and receiver, comprising:
a remote clock;
a remote entangled photon generator configured to generate a remotely generated pair of entangled photons;
a first remote photon detector optically coupled to the remote entangled photon generator and configured to analyze a first photon of the remotely generated pair of entangled photons; and
a second remote photon detector coupled to a single mode optical channel providing an optical path between the remote dual emitter and receiver and a local dual emitter and receiver;
the local dual emitter and receiver, comprising:
a local clock;
a local entangled photon generator configured to generate a locally generated pair of entangled photons;
a first local photon detector optically coupled to the local entangled photon generator and configured to analyze a first photon of the locally generated pair of entangled photons;
a second local photon detector optically coupled to the single mode optical channel;
one or more local processors; and
a local memory having stored thereon instructions that, when executed by the one or more local processors, cause the one or more local processors to: 
record a first polarization state and a first time stamp using the local clock based on the first local photon detector detecting the first photon of the locally generated pair of entangled photons, 
record a second polarization state and a second time stamp using the local clock based on the second local photon detector detecting a second photon of the remotely generated pair of entangled photons arriving from the remote dual emitter and receiver, 
receive a third polarization state and a third time stamp generated by the remote clock from the remote dual emitter and receiver indicating the first remote photon detector detected the first photon of the remotely generated pair of entangled photons, 
receive a fourth polarization state and a fourth time stamp generated by the remote clock from the remote dual emitter and receiver indicating the second remote photon detector detected the second photon of the locally generated pair of entangled photons, 
calculate a time offset between the remote clock and the local clock based on the first, second, third, and fourth time stamps, and 
determine quantum channel security based on correlating the first and fourth polarization states and correlating the second and third polarization states.
Regarding Claim 30, the prior art does not teach or suggest a method, comprising: 
generating, at a first system, a first pair of entangled photons; 
generating, at a second system, a second pair of entangled photons; 
recording, at a first system, a first polarization state and a first time stamp using a first clock of the first system based on a first photon detector of the first system detecting a first photon of the first pair of entangled photons; 
recording, at the second system, a second polarization state and a second time stamp using a second clock of the second system based on a second photon detector of the second system detecting a first photon of the second pair of entangled photons; 
transmitting, via an optical channel from the first system to the second system, a second photon of the first pair of entangled photons; 
transmitting, via the optical channel from the second system to the first system, a second photon of the second pair of entangled photons; 
record, at the first system, a third polarization state and a third time stamp using the first clock based on a third photon detector of the first system detecting the second photon of the second pair of entangled photons; 
record, at the second system, a fourth polarization state and a fourth time stamp using the second clock based on a fourth photon detector of the second system detecting the second photon of the first pair of entangled photons; 
transmitting, via a communication channel from the first system to the second system, the first polarization state, first time stamp, third polarization state, and third time stamp; 
transmitting, via the communication channel from the second system to the first system, the second polarization state, the second time stamp, the fourth polarization state, and the fourth time stamp; and 
calculating a time offset between the first clock and the second clock based on the first, second, third, and fourth time stamps.
Regarding Claim 38, the prior art does not teach or suggest a dual emitter and receiver, comprising:
a local clock;
an entangled photon pair generator;
a first photon detector coupled to the entangled photon pair generator via a first optical channel providing a local path for a first photon of entangled photon pairs to be detected and analyzed by the first photon detector;
a second optical channel coupled to the entangled photon pair generator providing a remote path for a second photon of entangled photon pairs to be detected and analyzed by a remote device;
a second photon detector coupled to the second optical channel for receiving, from the remote device, second photons of remotely generated entangled photon pairs;
a communication channel for communicating with the remote device;
one or more processors; and
a memory comprising instructions that, when executed by the one or more processors, cause the one or more processors to:
record a first time stamp generated by the local clock indicating the first photon detector detected the first photon of a first entangled photon pair, and receive, via the communication channel, a second time stamp generated by a remote clock indicating the remote device detected the second photon of the first entangled photon pair.
United States Patent Application Publication 2018/0294946 A1 to Sinclair et al. discloses a time distribution system, but does not disclose at least the above.
United States Patent Application Publication 2017/0317814 A1 to Grice et al. discloses a system for clock synchronization, but does not disclose at least the above.
United States Patent 7,684,015 B2 to Shih discloses a clock synchronization system using entangled pairs, but does not disclose the above.
United States Patent 7,286,444 B1 to Bahder et al. discloses a system for synchronizing clocks, but does not disclose the above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL G DOBSON whose telephone number is (571)272-9781. The examiner can normally be reached M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Vanderpuye can be reached on 5712723078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DANIEL G DOBSON/Primary Examiner, Art Unit 2636                                                                                                                                                                                                        09/09/2022